BASKIN, Judge.
Because we find that the record discloses the existence of issues of fact and reasonable evidence upon which the jury could legally predicate a verdict in favor of the non-moving party, Tiny’s Liquors, Inc. v. Davis, 353 So.2d 168 (Fla. 3d DCA 1977), we reverse the final judgment entered by the trial court. We reinstate the verdict as to the issues previously decided by the jury and remand for a new trial on the question of alleged fraud or collusion left undecided by the jury. Haendel v. Paterno, 388 So.2d 235 (Fla. 3d DCA 1980).